USCA11 Case: 20-14788      Date Filed: 11/01/2021    Page: 1 of 14




                                                      [PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-14788
                    ____________________

VHV JEWELERS, LLC,
                                               Plaintiff-Appellant,
versus
CHAD F. WOLF,
Acting Director of the U.S. Department of Homeland Security,
KATHY A. BARAN,
Director, California Service Center, U.S. Citizenship and Immigra-
tion Services,
KENNETH CUCCINELLI,
Acting Director, U.S. Citizenship and Immigration Services,


                                           Defendants-Appellees.
USCA11 Case: 20-14788         Date Filed: 11/01/2021     Page: 2 of 14




2                       Opinion of the Court                  20-14788

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:19-cv-04479-TWT
                    ____________________

Before WILLIAM PRYOR, Chief Judge, LAGOA, Circuit Judge, and
WATKINS,* District Judge.
WILLIAM PRYOR, Chief Judge:
       This appeal requires us to decide whether the United States
Citizenship and Immigration Services acted in an arbitrary and ca-
pricious manner when it denied VHV Jewelers’s petition to extend
the L-1 nonimmigrant classification of one of its employees, Viral
Harish Vaidya. For an employee to qualify for L-1 status as an ex-
ecutive, the Immigration and Nationality Act requires that the em-
ployee bear a certain set of high-level responsibilities and that the
employee primarily engage in those specified duties. The Agency
found that neither Vaidya’s employment abroad nor his domestic
position met these requirements. VHV Jewelers petitioned for re-
view on the ground that the Agency’s decision was arbitrary and
capricious, and the district court granted summary judgment in




*Honorable W. Keith Watkins, United States District Judge for the Middle
District of Alabama, sitting by designation.
USCA11 Case: 20-14788       Date Filed: 11/01/2021     Page: 3 of 14




20-14788               Opinion of the Court                        3

favor of the government. Because the Agency’s decision was not
arbitrary and capricious, we affirm.
                      I.     BACKGROUND
       The Immigration and Nationality Act, 8 U.S.C. § 1101 et
seq., and its implementing regulations create several categories of
immigrants and nonimmigrant aliens. One provision of the Act al-
lows multinational companies to transfer managerial and executive
employees from foreign offices to their counterparts in the United
States. Id. § 1101(a)(15)(L). Nonimmigrant aliens in this category
are called “intracompany transferees” and the visas granted to
them are known as “L-1 visas” because of the provision creating
the category. 8 C.F.R. § 214.2(l)(1)(i) (2019).
       Petitions for L-1 nonimmigrant status are filed with the
United States Citizenship and Immigration Services. Id.
§ 214.2(l)(3). Petitioners must prove to the Agency that the trans-
feree’s foreign and domestic positions fulfill all the applicable re-
quirements. See 8 U.S.C. § 1361. This appeal involves a subset of
petitions for organizations that have been operating in the United
States for less than one year: new-office petitions. See 8 C.F.R.
§ 214.2(l)(1)(ii)(F) (2019).
       New-office petitions require evidence that the transferee
was employed abroad “for one continuous year in the three year
period preceding the filing of the petition in an executive or mana-
gerial capacity,” id. § 214.2(l)(3)(v)(B), and evidence that the “in-
tended United States operation, within one year of the approval of
USCA11 Case: 20-14788        Date Filed: 11/01/2021      Page: 4 of 14




4                       Opinion of the Court                 20-14788

the petition, will support an executive or managerial position,” id.
§ 214.2(l)(3)(v)(C). New-office petitions can be approved for a pe-
riod not exceeding one year. Id. § 214.2(l)(7)(i)(A)(3). A transferee’s
L-1 classification may be extended by filing a new petition with the
Agency, accompanied by statements explaining the duties the
transferee performed in the last year and will perform under the
extended petition. See id. § 214.2(l)(14)(ii)(A)–(E). The parties agree
that the Agency is not bound by its decisions regarding initial new-
office petitions when deciding if there is sufficient evidence to sat-
isfy all the statutory and regulatory requirements in successive ex-
tension petitions.
       The Act and its implementing regulations contain detailed
definitions outlining the requirements for employment positions to
qualify as managerial or executive. The definitions for “managerial
capacity” and “executive capacity” each contain four elements
stated in the conjunctive. So, the petitioner must prove that an in-
tracompany transferee meets all four elements of each definition to
qualify as “managerial” and “executive.” See ANTONIN SCALIA &
BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL
TEXTS § 12, at 116 (2012) (“With [a] conjunctive list, all [items] are
required . . . .”). Additionally, a petitioner must prove that the
transferee “primarily” engages in those high-level responsibilities
that qualify as managerial and executive, a modifier added to the
regulatory definitions in 1988, compare 8 C.F.R.
§ 214.2(l)(1)(ii)(A)–(B) (1987), with 8 C.F.R. § 214.2(l)(1)(ii)(B)–(C)
USCA11 Case: 20-14788        Date Filed: 11/01/2021      Page: 5 of 14




20-14788                Opinion of the Court                         5

(1988), and the statutory definitions in 1990, see Immigration Act
of 1990, Pub. L. No. 101-649, § 123, 104 Stat. 4978, 4995–96.
       The Act defines “managerial capacity” as the exercise of a
level of control and discretion over the organization, either by su-
pervising other employees or by managing a function of the organ-
ization:
       [A]n assignment within an organization in which the
       employee primarily—(i) manages the organization,
       or a department, subdivision, function, or component
       of the organization; (ii) supervises and controls the
       work of other supervisory, professional, or manage-
       rial employees, or manages an essential function
       within the organization, or a department or subdivi-
       sion of the organization; (iii) if another employee or
       other employees are directly supervised, has the au-
       thority to hire and fire or recommend those as well as
       other personnel actions (such as promotion and leave
       authorization) or, if no other employee is directly su-
       pervised, functions at a senior level within the organ-
       izational hierarchy or with respect to the function
       managed; and (iv) exercises discretion over the day-
       to-day operations of the activity or function for which
       the employee has authority.

8 U.S.C. § 1101(a)(44)(A) (emphases added); accord 8 C.F.R.
§ 214.2(l)(1)(ii)(B). The Act further provides that “[a] first-line su-
pervisor is not considered to be acting in a managerial capacity
merely by virtue of the supervisor’s supervisory duties unless the
employees supervised are professional.” 8 U.S.C. § 1101(a)(44)(A).
USCA11 Case: 20-14788         Date Filed: 11/01/2021     Page: 6 of 14




6                       Opinion of the Court                  20-14788

        The Act defines “executive capacity” as the exercise of an
even higher level of control and discretion, without much over-
sight from other members of the organization:
       [A]n assignment within an organization in which the
       employee primarily—(i) directs the management of
       the organization or a major component or function
       of the organization; (ii) establishes the goals and poli-
       cies of the organization, component, or function; (iii)
       exercises wide latitude in discretionary decision-mak-
       ing; and (iv) receives only general supervision or di-
       rection from higher level executives, the board of di-
       rectors, of stockholders of the organization.

Id. § 1101(a)(44)(B) (emphases added); accord 8 C.F.R.
§ 214.2(l)(1)(ii)(C) (2019). “[D]irects the management of” applies
disjunctively to each of the three, succeeding series of nouns: “the
organization”; “a major component . . . of the organization”; or “a
major . . . function of the organization.” See SCALIA & GARNER,
READING LAW § 19, at 147 (“When there is a straightforward, par-
allel construction that involves all nouns or verbs in a series, a pre-
positive or postpositive modifier normally applies to the entire se-
ries.”).
        The Act provides an additional instruction to the Agency for
evaluating the staffing levels of a petitioning organization: “If staff-
ing levels are used as a factor in determining whether an individual
is acting in a managerial or executive capacity, the [Agency] shall
take into account the reasonable needs of the organization . . . in
USCA11 Case: 20-14788        Date Filed: 11/01/2021     Page: 7 of 14




20-14788               Opinion of the Court                         7

light of the overall purpose and stage of development of the organ-
ization . . . .” 8 U.S.C. § 1101(a)(44)(C). But “[a]n individual shall
not be considered to be acting in a managerial or executive capacity
. . . merely on the basis of the number of employees that the indi-
vidual supervises or has supervised or directs or has directed.” Id.
        VHV Jewelers, LLC, a wholesale jewelry importer and the
domestic counterpart of Khushi Jewels in India, has been headquar-
tered in Atlanta, Georgia, since September 2016. VHV Jewelers
filed a new-office petition in 2017, seeking L-1 nonimmigrant status
for Viral Harish Vaidya, a citizen of India whom VHV Jewelers
hoped to employ as its CEO. The Agency granted the new-office
petition, which was in effect from October 20, 2017, until October
19, 2018.
       The day before the first grant expired, VHV Jewelers filed a
petition to extend Vaidya’s L-1 classification for another two years.
VHV Jewelers submitted several documents in support of its peti-
tion. Those documents included a letter of support authored by
Vaidya, a letter of support from Khushi Jewels, and organizational
charts, payroll information, invoices, emails, and other documents
for both the foreign and domestic organizations.
       Before making its final decision, the Agency requested addi-
tional information from VHV Jewelers. It explained why the evi-
dence submitted with the extension petition was insufficient, asked
for more information on the nature of Vaidya’s foreign and domes-
tic duties and the organization’s staffing, and gave examples of the
kinds of evidence that might satisfy the Agency. VHV Jewelers sent
USCA11 Case: 20-14788       Date Filed: 11/01/2021     Page: 8 of 14




8                      Opinion of the Court                20-14788

the Agency additional evidence in response to the request, includ-
ing a new letter of support authored by Vaidya, a new letter from
Khushi Jewels, a new organizational chart for VHV Jewelers, addi-
tional payroll information, and various business documents related
to the domestic operation. VHV Jewelers also clarified that it was
asking Vaidya to be classified as an executive, not a manager.

        After reviewing all the evidence provided by VHV Jewelers,
the Agency denied the petition on two independent grounds. First,
the Agency concluded that the record was insufficient to prove that
Vaidya was employed in an executive capacity in his foreign posi-
tion. Second, the Agency found that the record was likewise insuf-
ficient regarding his domestic position.

        The Agency provided several reasons why the evidence was
insufficient for both positions. The Agency interpreted the require-
ment that an executive “direct the management” as requiring that
an executive exercise control over a subordinate level of manage-
rial staff, and concluded that, based on the record evidence, Vaidya
could not satisfy this requirement for either his foreign or domestic
positions because Vaidya’s subordinates did not hold positions in a
managerial capacity. The Agency also found that, for both posi-
tions, Vaidya’s own duties did “not make sense given the overall
nature and organizational complexity of the foreign organization,”
that Vaidya appeared to perform many non-qualifying duties such
that he did not “primarily” perform executive duties, and that the
descriptions of his duties were “overly broad and generic and did
USCA11 Case: 20-14788       Date Filed: 11/01/2021     Page: 9 of 14




20-14788               Opinion of the Court                        9

not provide sufficient insight into the actual nature of [Vaidya’s]
role within the organization.” Regarding the foreign position in
particular, the Agency found that there were many inconsistencies
between the description of Vaidya’s responsibilities provided with
the extension petition and the description provided after the
Agency requested more evidence.
        VHV Jewelers filed a complaint in the district court that the
Agency’s denial was “arbitrary, capricious, an abuse of discretion,
or otherwise not in accordance with law” in violation of the Ad-
ministrative Procedure Act, 5 U.S.C. § 706(2)(A). The parties later
filed cross-motions for summary judgment. The district court de-
nied VHV Jewelers’s motion and granted the government’s mo-
tion. The district court ruled that the Agency’s decision regarding
Vaidya’s foreign position was not arbitrary and capricious. VHV
Jewelers needed to establish that the Agency’s decision was arbi-
trary and capricious as to both of the independent reasons to suc-
ceed on appeal, the district court did not consider the Agency’s de-
cision regarding the domestic position. Cf. BDPCS, Inc. v. Fed.
Commc’n Comm’n, 351 F.3d 1177, 1183 (D.C. Cir. 2003) (explain-
ing that the party challenging an agency’s actions must prevail on
“each of the two independent . . . grounds” upon which the agency
made its decision).
                II.    STANDARD OF REVIEW
      This Court reviews a summary judgment de novo,
“view[ing] all facts and reasonable inferences in the light most fa-
vorable to the nonmoving party.” Shuford v. Fid. Nat’l Prop. &
USCA11 Case: 20-14788          Date Filed: 11/01/2021   Page: 10 of 14




10                      Opinion of the Court                 20-14788

Cas. Ins. Co., 508 F.3d 1337, 1341 (11th Cir. 2007). And the Admin-
istrative Procedure Act directs us to “set aside [an] agency action”
only when it is “arbitrary, capricious, an abuse of discretion, or oth-
erwise not in accordance with law.” 5 U.S.C. § 706(2)(A). “This
standard is exceedingly deferential” and limits our role to “en-
sur[ing] that the agency came to a rational conclusion.” Sierra Club
v. Van Antwerp, 526 F.3d 1353, 1360 (11th Cir. 2008) (alteration
adopted) (internal quotation marks omitted).
                        III.     DISCUSSION

       We divide our discussion in two parts. First, we explain that
the Agency correctly interpreted the statutory definition of “exec-
utive capacity.” Second, we explain why the Agency’s decision was
not arbitrary and capricious.
     A. The Agency Correctly Interpreted the Statutory Defini-
                 tion of “Executive Capacity.”
        VHV Jewelers disagrees with the Agency’s interpretation of
“direct the management” in the executive capacity definition. VHV
Jewelers argues that to “direct the management” does not require
that there be a subordinate level of managerial employees and that
the Agency’s demand for evidence that Vaidya directed managerial
employees was arbitrary and capricious. It points to the definition
of “managerial capacity,” which requires that a manager “super-
vise[] and control[] the work of other supervisory, professional, or
managerial employees, or manage[] an essential function within
the organization, or a department or subdivision of the
USCA11 Case: 20-14788       Date Filed: 11/01/2021    Page: 11 of 14




20-14788               Opinion of the Court                       11

organization.” 8 U.S.C. § 1101(a)(44)(A)(ii). And it argues that if
Congress meant to require that executives “control managerial
staff,” then that requirement would be “stated in the statute” in a
similar manner. We disagree.

       VHV Jewelers would have us erase the distinction in the Act
between an executive, who “directs the management of the organ-
ization,” id. § 1101(a)(44)(B)(i), and a manager, who “manages the
organization,” id. § 1101(a)(44)(A)(i). When the relevant language
was added to the Act in 1990, to “direct” meant “[t]o point to;
guide; order; command; instruct” and “[t]o advise, suggest, re-
quest.” Direct, BLACK’S LAW DICTIONARY (6th ed. 1990). So the re-
quirement that an executive “direct the management” means that
an executive must guide, order, command, or instruct the manage-
ment. In other words, an executive manages the management.
VHV Jewelers offers no alternative explanation of the difference
between “direct[ing] the management” and “manag[ing].”

       The word “direct” in the adjacent staffing-levels provision of
the Act confirms our interpretation. See SCALIA & GARNER,
READING LAW § 25, at 170 (explaining that a “word or phrase is pre-
sumed to bear the same meaning throughout a text”). The staffing-
levels provision provides that “[a]n individual shall not be consid-
ered to be acting in a managerial or executive capacity . . . merely
on the basis of the number of employees that the individual super-
vises or has supervised or directs or has directed.” 8 U.S.C.
§ 1101(a)(44)(C) (emphases added). There, the term “directs”
USCA11 Case: 20-14788        Date Filed: 11/01/2021     Page: 12 of 14




12                      Opinion of the Court                 20-14788

functions as a description of the control an executive exercises over
other employees, and its placement in the text as the parallel term
to “supervise” further confirms that “directs” refers to executive
control of subordinate employees, just as “supervises” refers to
managerial control of subordinate employees.

        At least one other provision of the Act also supports our in-
terpretation. Although the Act requires that an executive “receive[]
only general supervision or direction from higher level executives,
the board of directors, or stockholders of the organization,” id.
§ 1101(a)(44)(B)(iv), the definition for managerial capacity has no
such independence requirement. The absence of such a require-
ment in the definition for managers allows managers to be directed
by executives. See SCALIA & GARNER, READING LAW § 24, at 167 (ex-
plaining that the “judicial interpreter” is “to consider the entire
text, in view of its structure and of the physical and logical relation
of its many parts”).

        This interpretation of “direct the management” does not
foreclose the possibility that employees of small organizations
would be eligible for L-1 visa classification. “[A]n organization’s
small size, standing alone, cannot support a finding that its em-
ployee is not acting in a managerial capacity . . . .” Brazil Quality
Stones, Inc. v. Chertoff, 531 F.3d 1063, 1070 (9th Cir. 2008). But
“size is nevertheless a relevant factor in assessing whether an or-
ganization’s operations are substantial enough to support a man-
ager” or an executive, and the burden remains on the petitioning
USCA11 Case: 20-14788        Date Filed: 11/01/2021      Page: 13 of 14




20-14788                Opinion of the Court                         13

organization to prove that the transferee’s duties are primarily
managerial or executive. Id. at 1070–71 (alterations adopted) (inter-
nal quotation marks omitted). That such a showing might be more
challenging for a smaller organization does not change the mean-
ing of the Act’s requirements.
     B. The Agency’s Decision Was Not Arbitrary and Capri-
                            cious.
         VHV Jewelers does not identify any record evidence that the
Agency failed to consider or misconstrued in an arbitrary and ca-
pricious manner. For example, VHV Jewelers asserts that the
Agency “blatantly ignor[ed]” certain evidence of Vaidya’s duties,
but it points to no record evidence that was not considered by the
Agency in its decision. In fact, the Agency decision explicitly ad-
dressed both of the job descriptions and both of the organizational
charts provided by VHV Jewelers—which are the only pieces of
evidence cited in VHV Jewelers’s briefs. VHV Jewelers also con-
tends that Vaidya’s foreign and domestic job duties “correspond
with each element” of the “executive capacity” definition, but it
points to no evidence that counters the Agency’s determination
that many of Vaidya’s duties were “non-qualifying duties” related
to sales, training, marketing, pricing, and supervising “non-qualify-
ing personnel.” VHV Jewelers’s arguments about the weight the
Agency should have afforded certain pieces of evidence are simi-
larly inapposite, as it is not the role of this Court to “substitute its
. . . judgment” for that of the administrative agency. Sierra Club,
526 F.3d at 1360(internal quotation marks omitted); see also
USCA11 Case: 20-14788        Date Filed: 11/01/2021     Page: 14 of 14




14                      Opinion of the Court                 20-14788

Republic of Transkei v. Immigr. & Naturalization Serv. 923 F.2d
175, 177 (D.C. Cir. 1991) (holding that the Agency’s decision was
not arbitrary and capricious when it found that “the statute and
regulations required more precise evidence” about the transferee’s
role in the organization than was provided by the petitioning or-
ganization).

        VHV Jewelers also argues that the Agency was incorrect to
find that there were “inconsistencies” between the foreign job de-
scriptions listed in the original petition and those in the response to
the request for evidence, but the several inconsistencies between
the two lists are immediately apparent. For example, the first list
states that Vaidya spent twenty percent of his time in his foreign
position on “Financial, Tax, Risk and Facilities Management,” but
no duty related to any of those topics appears on the second list.
Similarly, the first description listed “Staff hiring and training” as
occupying ten percent of Vaidya’s time, but nothing related to staff
hiring or training is assigned any percentage of Vaidya’s time in the
second description. The Agency’s reliance on these inconsistencies
in its decision-making was not arbitrary and capricious.
                       IV.    CONCLUSION
       We AFFIRM the judgment in favor of the government.